 

 

 

 

 

 

Exhibit 10.33

 

IDACORP, Inc. and Idaho Power Company Compensation for
Non-Employee Directors of the Board of Directors
(As amended January 21, 2010)



All directors of IDACORP also serve as directors of Idaho Power Company. The
fees and other compensation discussed below are for service on both boards.
Employee directors receive no compensation for service on the boards.



IDACORP, Idaho Power Company and Subsidiary Board Fees



Base Retainer

$

45,000

Additional Retainers

 

 

 

Chairman of the board

$

75,000

 

Chairman of audit committee

 

12,500

 

Chairman of compensation committee

 

10,000

 

Chairman of corporate governance committee 

 

6,000

 

 

 

 

Meeting Fees1

 

 

 

Board meeting

$

1,500

 

Committee meeting

 

1,500

 

Shareholder meeting

 

1,500

 

 

 

 

Annual Stock Awards

$

45,000

 

 

 

 

Subsidiary Board Fees

 

 

 

IDACORP Financial Services

 

 

 

 

Monthly retainer

$

750

 

 

Meeting fees

 

600

 

Ida-West Energy

 

 

 

 

Monthly retainer

$

750

 

 

Meeting fees

 

600

 

 

 

 

 

 

1           The chairman of the board does not receive meeting fees.



Deferral Arrangements

Directors may defer all or a portion of their annual IDACORP, Idaho Power
Company, IDACORP Financial Services, Inc. and Ida-West Energy retainers and
meeting fees and receive a lump-sum payment of all amounts deferred with
interest or a series of up to 10 equal annual payments after they experience a
separation from service with IDACORP and Idaho Power Company. Any cash fees that
were deferred before 2009 will be credited with the preceding month's average
Moody's Long-Term Corporate Bond Yield for utilities (the "Moody's Rate") plus
three percent, until January 1, 2019 when the interest rate will change to the
Moody's Rate.  All cash fees that are deferred beginning January 1, 2009 will be
credited with interest at the

--------------------------------------------------------------------------------

 


 

 

 

 

Moody's Rate.  Interest is calculated on a pro rata basis each month using a
360-day year and the average Moody's Rate for the preceding month.



Effective January 1, 2009, directors may also defer their annual stock awards,
which are then held as deferred stock units with dividend equivalents reinvested
in additional deferred stock units.  Upon separation from service with IDACORP
and Idaho Power Company, directors will receive either a lump sum payment or a
series of up to 10 equal annual installments.  Upon a change in control, as
defined in the plan, the directors' deferral accounts will be paid out in a lump
sum.  Payments will be in shares of IDACORP common stock, with each deferred
stock unit equal to one share of IDACORP common stock and any fractional shares
paid in cash.



--------------------------------------------------------------------------------

 

 